Title: To Benjamin Franklin from Barbeu-Dubourg, 10 August 1779
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin



Mon cher Maïtre,
A Paris ce 10e. aout 1779
Entre nous cecy, s’il vous plait; c’est a dire le secret, et prompte reponse. Il paroit que votre projet d’emprunt (par le moyen de M Grand et de M Le Pot d’Auteuil) n’a pas reüssi. Quelquun de ma connoissance croit qu’il est possible de le faire reussir en s’y prenant d’une certaine façon qu’il vous communiqueroit, et qu’il pense qui ne sauroit vous deplaire mais il desire etre prealablement informé avec la franchise qu’il vous connoit, des propositions que vous aviez a faire aux préteurs, et du benefice que vous auriez accordé a ces Messieurs vos notaire et Banquier, pour leurs soins, peines et entremise.
1.º quelle somme auriez vous reçue de châque particulier, pour le moins? mil ecus, cent ecus? plus, moins? afin de donner à chacun toute la facilité possible, et de tirer d’une multitude de petites bourses.
  2.º quel interêt auriez vous assuré? Etoit ce plus ou moins de six pour cent du capital?
  3.º le tems du remboursement etoit-il determiné? Etoit-ce à la fin de la guerre? ou une, ou plusieurs années apres?
  4.º n’étoit-ce pas au nom, et sous l’autorité du Congrès continental que cet emprunt se seroit fait?
  5.º les interets ne devoient ils pas en etre payés annuellement par vous en Europe, en votre qualité de Ministre des Etats unis?
  6.º Le remboursement ne devoit il pas aussi en etre fait dans son tems en Europe, par vous, ou par vos Successeurs?
  7.º N’accorderiez vous pas un ou deux pour cent, plus ou moins de benefice (de remise, de courtage, ou comm’on voudra l’appeller) a celui ou ceux qui vous procureroient de l’argent à emprunter ainsi?
  8.º Pour faciliter les moyens de vous faire préter, n’adopteriez vous point la methode souvent employée en france de recevoir la somme qui vous seroit pretée partie en argent comptant, et partie en papier monnoye provenant du Congrès general, ou de quelquun des etats particulliers aujourd’huy unis? Et en quelle proportion les admettriez vous? Par exemple moitié argent et moitié papier-monnoye, ou trois quarts en argent et un quart en papier monnoye, ou neuf dixiemes en argent, et seulement un dixieme en papier monnoye?
  9.º Ne Promettriez vous pas de n’employer aucunes autres persones à des emprunts de la même nature, si vous etiez bien servi à cet egard par le canal que j’ai l’honneur de vous proposer, et si cela suffisoit à peu près à vos besoins?
Telles sont les questions de mon Commettant auxquelles je ne crois pas que vous soyez embarrassé comment repondre, parce qu’elles me paroissent assez simples. Ainsi je vous prie de satisfaire le plustôt que vous pourrez sa vivacité françoise.
Je suis avec un tendre et respectueux attachement Dear friend your most obedient, humble servant
Dubourg


Permettez moi d’ajouter icy une question pour mon propre compte. J’ai deux differens titres de creances sur quelquun a Boston. J’en distrairois volontiers 25 Louis, si les Etats unis, ou quelquun d’eux vouloit les recevoir sur le pied de leur valeur primitive (ce que nous appellons au pair) et me donner pour cette somme des terres à defricher dans une ou plusieurs colonies, ou tout ensemble pour former un seul corps de ferme ou par cent acres pour le moins en chaque partition. Le Congrés n’auroit rien a debourser pour retirer cette petite portion des papiers qu’il est de son honneur d’aquitter tôt ou [tard]. Je sçais bien que par toute autre voye je ne pourrois m’en defaire qu’a grande perte; mais par cellecy, ce ne seroit pas non plus un avantage present pour moi; et quand j’y gagn[erois] au lieu d’y perdre, qu’importe au Congrès pourvu que ce [ne] soit pas à son prejudice, et que cela ne soit meme onereux a personne, soit en particulier soit en general?

 
Notation: Dubourg Paris 10 aout 1779.
